Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Withdrawn claims 10-12 are cancelled.

Reasons for Allowance
In combination with the amendment to the claims filed 2/24/21, the applicant’s arguments, filed 2/24/21, with respect to Downing and Dodd not meeting the limitations of the control module have been fully considered and are persuasive.  The After Final amendment is ok to enter. The arguments provide clear support of the claims as amended in a manner that distinguishes of the prior art. 

Claims 1-9 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a communication system for bidirectional data transfer among smart modules attached to a weapon, the system having a powered rail providing electric supply to at least one smart module, a control module for encoding messages by modulation of electric supply, the powered rail configured to provide electric supply to a first low-priority smart module and a second high-priority smart module, the control module further configured to receive a data transfer request message from the low-priority module, receive a high-priority data message from the high-priority smart module without receiving a prior request of transfer of the high-priority data message and to send a data transfer permission to the low-priority smart module only if no high-priority data message is received such that critical transfer of high-priority data is protected from interruption by low-priority data messages unless permission is granted to the low-priority module when a high-priority data message is not received.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641